DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments to claim 1 have obviated the rejection thereof under 32 USC 112(b).
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. At page 8 of the amendment, Applicant suggests that Von Mutius does not teach providing feedback when the wind turbine is in a safe state due to all rotor locks being engaged.  While this is accurate, it does not argue against the rejection because Von Mutius is cited for teaching providing feedback as to a safe state of the turbine while Nielsen is cited for teaching placing a wind turbine in a safe state wherein all of the rotor locks are engaged. Applicant suggests that col. 6, ll. 57-61 of Nielsen does not support the Examiner’s reasons for combining the references because it does not teach “that maintenance personnel should be apprised of the lock position” as claimed in the rejection.  However, the cited text states that maintenance personnel “ensures” that the rotor locks are in position.  While Nielsen does not teach providing other feedback to maintenance personnel regarding the rotor lock status, Von Mutius is cited for teaching this limitation.
Applicant's arguments concerning the rejection of claims 4 and 10 under 35 USC 103 have been fully considered and are persuasive.  However, a new rejection has been made based upon previously cited US 10,634,117 to Hoffman.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,944,766 to Nielsen et al in view of US 8,764,393 to Von Mutius et al.
Regarding claims 1, 6, and 7, Nielsen teaches wind turbine comprising a safety system (abstract), the wind turbine comprising a nacelle (col. 7, ll. 37-41), a hub (1) and a rotor blocking system with several rotor locks (6), each engageable into a locked position for blocking a rotor of the wind turbine from rotating (col. 7, ll. 65 - col. 8, ll. 5), comprising a central switching unit comprising one switch for each of the rotor locks for manually engaging a corresponding rotor lock into the locked position when activating the related switch (see col. 4, ll. 59 to col. 5, ll. 7 wherein several embodiments for activating the rotor locks are discussed, among them manually activating the locks and sending a locking signal to individual rotor locks).
Nielsen fails to teach a feedback unit generating and providing a safe-signal in a safe state of the hub, in which every rotor lock is engaged into the locked position.
Von Mutius teaches a safety system for a wind turbine comprising a feedback unit (19) generating and providing a safe-signal in a safe state of the hub (the green signal discussed at col. 5, ll. 1-16), comprising a user communication unit connected (Von Mutius 24) to the feedback unit for providing the safe-signal in terms of at least one of visually and acoustically informing a person at the central switching unit in the nacelle about the safe state when receiving the provided safe-signal by the user communication unit (Von Mutius col. 9, ll. 54-59).
Nielsen also teaches that it is desirable to monitor the engagement of rotor locks to ensure that the turbine rotor is in a locked position before maintenance begins (col. 6, ll. 25-36), that maintenance personnel should be apprised of the locked condition (col. 6, ll. 57-61) and that it is possible for rotor locks be unintentionally be disengaged during maintenance work, threatening the safety of any maintenance personnel present (col. 6, ll. 64 - col. 7, ll. 12).  Von Mutius teaches issuing a warning to 
Because Nielsen as modified by Von Mutius teaches the wind turbine with a safety system as claimed in claims 1 and 6, it also teaches the method of “providing” the safety system as claimed in claim 7.
Regarding claim 3, Nielsen as modified by Von Mutius teaches the safety system according to claim 1 (as set forth above), comprising a controller connected to the feedback unit for unlocking an access door from the nacelle to the hub when receiving the provided safe signal by the controller (Nielsen col. 6, ll. 25-36).
Regarding claim 5, Nielsen as modified by Von Mutius teaches the safety system according to claim 1 (as set forth above), wherein the feedback unit (Von Mutius 19) is integrated into the central switching unit (Von Mutius 18) (Von Mutius Fig.).
Regarding claim 8, Nielsen as modified by Von Mutius teaches the method of claim 7 (as set forth above), wherein the safe-signal is provided in terms of at least one of visually and acoustically informing a person at the central switching unit in the nacelle about the safe state (Von Mutius col. 5, ll. 8-11, col. 6, ll. 4-9) by means of a user communication unit (Von Mutius 22/24) connected to the feedback unit (Von Mutius Fig.) when receiving the provided safe-signal by the user communication unit.
Regarding claim 9, Nielsen as modified by Von Mutius teaches the method of claim 7 (as set forth above), comprising unlocking an access door from the nacelle to the hub by a controller connected to the feedback unit when receiving the provided safe-signal by the controller (Nielsen col. 6, ll. 25-36).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,944,766 to Nielsen et al in view of US 8,764,393 to Von Mutius et al in further view of US 10,634,117 to Hoffman
Nielsen as modified by Von Mutius teaches the safety system of claim 1 and method of claim 7 (as set forth above), but fails to teach providing a locked-signal in a locked state of a door lock of a door from the nacelle to the hub by a door signal unit, and allowing to release any one of the rotor locks only when receiving the locked-signal from the door signal unit by a controller connected to the door signal unit.
Hoffman teaches a wind turbine safety system and method of using the safety system wherein a locked-signal is provided in a locked state of a door lock of a door from the nacelle to the hub by a door signal unit, and allowing to release any one of the rotor locks only when receiving the locked-signal from the door signal unit by a controller connected to the door signal unit (col. 2, ll. 14-17).
Hoffman also teaches that preventing the removal of rotor locks while a hatch or door is open provides an additional layer of safety for maintenance personnel working on the wind turbine (col. 7, ll. 14-37).  Because Nielsen is also concerned with improving safety of wind turbine maintenance personnel (col. 1, ll. 14-23), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety system and method of Nielsen as modified by Von Mutius by including a signal indicative of a hatch status and preventing release of rotor locks while a hatch is open as taught by Hoffman as a combination of prior art elements to achieve the predictable result of improving safety for wind turbine maintenance personnel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745